Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 11/10/2021, the following occurred:  Claims 1, 3, 4, 7, 8, 10, 11, 13, 14, 17, 18 and 20 were amended.  
Claims 1-20 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-20 are the inclusion of the limitation in the claims, a system configured to convert messages communicated between a healthcare entity and a vendor entity, the messages including medical record content, the system comprising: physical non-transitory electronic storage storing: configuration record information, wherein the configuration record information includes configuration records specifying individual combinations of rules to convert messages between medical record formats and a standardized medical record format, an individual configuration record specifying an individual combination of rules to convert messages between an individual medical record format of an individual healthcare entity and the standardized medical record format; and one or more physical computer processors configured by computer readable instructions to: receive an inbound message including particular medical record content, the inbound message indicating the individual healthcare entity and a vendor entity; determine, based on the configuration record information, which one of the configuration records to use to convert the inbound message to the standardized medical record format, wherein determination of the one of the configuration records is based on the particular medical record content of the inbound message and indication of one or both of the individual healthcare entity or the vendor entity; responsive to determination of the one of the configuration records, convert the particular medical record content in the inbound message from the individual medical record format to the standardized medical record format in accordance with the individual combination of rules; and effectuate transmission of the particular medical record content in the 

The most remarkable prior art of record is as follows:
Vesto et al.:    U.S. Patent Application Publication U.S. 2016/0063191 A1
Bhora et al.:  U.S. Patent Application Publication U.S. 2007/0016450 A1
Gunn:  U.S. Patent U.S. 8,468,033 B2
Adams:  U.S. Patent Application Publication U.S. 2014/0297321 A1
Evans RS, Electronic Health Records: Then, Now, and in the Future, Published 2016 May 20, Med Inform. 2016; Suppl 1(Suppl 1):S48-S61. doi:10.15265/IYS-2016-s006



Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686